—Order of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about October 16, 2000, which, to the extent appealed from, upon a fact-finding determination of permanent neglect, terminated appellant’s parental rights to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of the caseworker assigned to this case during the statutorily relevant period and petitioner agency’s case record, supports Family Court’s finding that appellant, by failing to consistently visit with the subject child and by failing to follow the agency’s plan, failed to plan for, and thus permanently neglected, the child (see, Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136, 142-143). Although the agency was in regular contact with appellant, advised him of its plan to reunite him with the subject child, made arrangements for visitation, and attempted to persuade him to attend programs to address alcohol abuse and to cultivate parenting skills, appellant’s failure to acknowledge the problems interfering with his ability to discharge his parental responsibilities (Dutchess County Dept. of Social Servs. [T.G.] v G., 141 Misc 2d 641, affd sub nom. Matter of Travis Lee G., 169 AD2d 769; see, Matter of Diana Crystal D., 200 AD2d 365) and his consequent failure to utilize the recommended services rendered the agency’s diligent efforts unavailing (see, Matter of Sheila G., 61 NY2d 368, 385). Concur—Williams, P.J., Tom, Saxe, Friedman and Marlow, JJ.